COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  Caples Land Company, L.L.C.,                   §               No. 08-18-00005-CV

                         Appellant,              §                  Appeal from the

  v.                                             §                327th District Court

  The City of El Paso, Texas and Its             §             of El Paso County, Texas
  Building and Standards Commission,
                                                 §               (TC# 2016DCV2118)
                          Appellee.
                                             §
                                           ORDER

       The Court has reviewed the notice of bankruptcy filed by Appellee, City of El Paso,
asserting that this appeal is subject to an automatic stay under 11 U.S.C. §362 because a non-party
to the appeal, William D. Abraham, filed a bankruptcy petition. Pursuant to 11 U.S.C. §362(a)(1),
a bankruptcy petition operates as a stay of the commencement or continuation of a judicial,
administrative, or other action or proceeding against the debtor. Because Caples Land Company
is not the debtor, the stay does not protect it. Under unusual circumstances, the bankruptcy court
can extend the stay to a non-debtor entity, but the City of El Paso has not shown that such
circumstances exist in this case. Further, such an extension of the stay is a matter which must be
determined by the bankruptcy court. We conclude that the automatic stay does not apply to this
appeal. It is therefore ordered that the appeal proceed. Appellant’s brief is due to be filed on or
before April 17, 2018.
       IT IS SO ORDERED this 6th day of April, 2018.

                                             PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.